[Cite as State ex rel. DeWine v. Helms, 2017-Ohio-7148.]


STATE OF OHIO                     )                        IN THE COURT OF APPEALS
                                  )ss:                     NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO ex rel. MICHAEL                              C.A. No.   28304
DEWINE, ATTORNEY GENERAL

        Appellee
                                                           APPEAL FROM JUDGMENT
        v.                                                 ENTERED IN THE
                                                           COURT OF COMMON PLEAS
JOEL HELMS, et al.                                         COUNTY OF SUMMIT, OHIO
                                                           CASE No.   CV2014-10-4644
        Appellant

                                 DECISION AND JOURNAL ENTRY

Dated: August 9, 2017



        TEODOSIO, Judge.

        {¶1}     Appellant, Joel Helms, appeals the judgment entry of the Summit County Court of

Common Pleas granting summary judgment in favor of the State of Ohio and finding Mr. Helms’

counterclaims barred by the doctrine of res judicata. We affirm.

                                                      I.

        {¶2}     In October 2014, the State of Ohio filed its complaint for foreclosure against Mr.

Helms with respect to the property known as the Countryview South Apartments, based upon an

unsatisfied judgment the State received against Mr. Helms in the Summit County Court of

Common Pleas, State ex rel. Cordray v. Helms, Summit C.P. No. CV 2007-07-4993 (Apr. 14,

2009). Judgment in the underlying case was granted on December 9, 2008, in the amount of

$500,000.00 as a civil penalty for water pollution violations of R.C. 6111. Following the

judgment, Mr. Helms filed a motion for a new trial and motion to vacate judgment based, in

pertinent part, upon an amendment to the Ohio Constitution—Article I, Section 19b—which
                                                2


became effective on December 1, 2008, and provided a property owner with an interest in the

reasonable use of ground water underlying the owner’s land and in the reasonable use of the

water in a lake or watercourse on the owner’s land. The trial court denied the motions, and an

appeal was brought to this Court, whereupon we affirmed the judgment of the trial court. See

State ex rel. Cordray v. Helms, 192 Ohio App. 3d 426, 2011-Ohio-569 (9th Dist.).

       {¶3}    In the case now before us, Mr. Helms, upon leave granted by the trial court, filed

counterclaims for declaratory judgment and injunctive relief based upon Article I, Section 19b,

of the Ohio Constitution. On July 5, 2016, the trial court granted summary judgment in favor of

the State and found Mr. Helms’ counterclaims barred under the doctrine of res judicata. Mr.

Helms now appeals, raising two assignments of error.

                                                II.

                               ASSIGNMENT OF ERROR ONE

       THE TRIAL COURT ERRED IN FINDING THE QUESTIONS REGARDING
       OHIO CONST. ART. I, [SECTION] 19b(A)[,] ARE BARRED BY RES
       JUDICATA.

       {¶4}    Mr. Helms argues that the trial court erred in applying the doctrine of res judicata

because no evidence on the issue of the constitutional amendment had ever been presented to a

court at trial. We disagree.

       {¶5}    We review a trial court’s decision applying res judicata de novo. Galvin v.

Adkins, 9th Dist. Lorain No. 08CA009322, 2008–Ohio–3202, ¶ 16. Res judicata is a doctrine of

judicial preclusion. Grava v. Parkman Twp., 73 Ohio St. 3d 379, 381 (1995). “The doctrine of

res judicata encompasses the two related concepts of claim preclusion, also known as res judicata

or estoppel by judgment, and issue preclusion, also known as collateral estoppel.” O'Nesti v.

DeBartolo Realty Corp., 113 Ohio St. 3d 59, 2007–Ohio–1102, ¶ 6. Under the doctrine of claim
                                                   3


preclusion, “[a] valid, final judgment rendered upon the merits bars all subsequent actions based

upon any claim arising out of the transaction or occurrence that was the subject matter of the

previous action.” Grava at syllabus. Furthermore, res judicata operates to bar litigation of “‘all

claims which were or might have been litigated in a first lawsuit.’” (Emphasis deleted.) Grava

at 382, quoting Natl. Amusements, Inc. v. Springdale, 53 Ohio St. 3d 60, 62 (1990). See also

State ex rel. Schachter v. Ohio Pub. Emps. Retirement Bd., 121 Ohio St. 3d 526, 2009–Ohio–

1704, ¶ 27, citing Holzemer v. Urbanski, 86 Ohio St. 3d 129, 133 (1999) (“The previous action is

conclusive for all claims that were or that could have been litigated in the first action.”).

       {¶6}    Mr. Helms argues that res judicata should not apply to his counterclaims

regarding Article I, Section 19b, of the Ohio Constitution because a trial court never heard

evidence on the claims. He contends that because the trial court originally denied his motion for

a new trial, the ruling is not a judgment on the merits for the purposes of res judicata, but rather,

is a refusal to hear any argument on the merits.

       {¶7}    In the prior matter of State ex rel. Cordray v. Helms, Summit C.P. No. CV 2007-

07-4993 (Apr. 14, 2009), the trial court denied Mr. Helms’ motion for a new trial and motion to

vacate the judgment which had been argued under the theory that Article I, Section 19b,

provided grounds for relief. In its order entered on January 12, 2009, the trial court found:

       The adoption of an amendment to create Section 19b of Article I of the Ohio
       Constitution, effective December 1, 2008, likewise provides no grounds to disturb
       the Judgment. The amendment gave constitutional status to existing law, making
       property rights explicit, it did not create new rights. It did not disturb the right of
       the government to regulate ground water and nonnavigable waters under or
       flowing through privately owned land. Ohio Secretary of State, Ballot Language
       and Official Explanation for Issue #3, November 4, 2008. The Ohio Constitution
       cannot be construed to allow the pollution of groundwater or nonnavigable waters
       of the State contrary to statute, now or before December 1, 2008.
                                                  4


       {¶8}     Mr. Helms appealed the trial court’s decision to this Court. We affirmed, stating:

“It is doubtful that the amendment touches the Helmses’ wetlands. * * * Even if the amendment

recognizes the Helmses’ property rights in the wetlands, including their right to make reasonable

use of them, we conclude that it does not give the Helms the right to pollute the wetlands with

improperly treated sanitary sewage.” State ex rel. Cordray v. Helms, 192 Ohio App. 3d 426,

2011-Ohio-569 (9th Dist.) The Supreme Court of Ohio declined jurisdiction to hear the case as

not involving any substantial constitutional question. See State ex rel. DeWine v. Helms, 128
Ohio St. 3d 1516, 2011-Ohio-2686.

       {¶9}     Mr. Helms’ assertion that these rulings are otherwise than on the merits is

inaccurate. Both the trial court and this Court determined that amendment in question provided

no grounds to disturb the judgment of the trial court. These determinations were not procedural

in nature, but rather were based upon the merits of Mr. Helms’ argument with regard to the

amendment. Furthermore, there is no requirement that a claim must be resolved at trial for the

doctrine of res judicata to apply. In the first action, the trial court entered a valid, final judgment

rendered upon the merits. That action was conclusive for all claims that were or that could have

been litigated, including Mr. Helms’ claims based upon Article I, Section 19b, of the Ohio

Constitution.   We therefore conclude that the doctrine of res judicata barred Mr. Helms’

counterclaims in the present action.

       {¶10} Mr. Helms’ first assignment of error is overruled.

                                ASSIGNMENT OF ERROR TWO

       THE TRIAL COURT ABUSED ITS DISCRETION BY REFUSING TO
       ALLOW APPELLANT TO SEEK DISCOVERY IN SUPPORT OF HIS
       AMENDED COUNTERCLAIM.
                                                 5


       {¶11} Mr. Helms argues the trial court erred in refusing him to propound discovery in

support of his counterclaims. We disagree. Mr. Helms alleges the ruling in question was made

by the trial court during a status conference on May 5, 2016. Mr. Helms filed a motion to

reconsider which was denied in the trial court’s judgment entry of July 5, 2016. The entry also

references that the trial court quashed Mr. Helms’ discovery efforts at the May 5, 2016, status

conference. There is no record of that proceeding before this Court.

       {¶12} “It is well-settled that a court speaks though its journal entries and not through

any oral pronouncements.” Carter v. Payer, 9th Dist. Summit No. 16765, 1994 WL 620497, *7

(Nov. 9, 1994). A trial court “speaks through the medium of its record * * *.” Johnson v.

Johnson, 52 Ohio App. 2d 180, 181 (9th Dist.1977). In the present case, there is neither an order

nor any other ruling on the record prohibiting discovery for this court to review. The mere

reference to an oral pronouncement in the trial court’s judgment entry of July 5, 2016, cannot be

construed as a ruling on the record. We therefore conclude that because there is no entry or other

record by the trial court preventing discovery prior to the judgment entry disposing of Mr.

Helms’ counterclaims, there is no order for this court to review.

       {¶13} We acknowledge, however, that it appears the court and the parties believed the

oral pronouncement by the court established a prohibition upon further discovery by Mr. Helms.

Yet, even if there had been a valid entry for our review, it would not change the result of this

opinion. A trial court has the inherent authority to control its docket and to decide discovery

matters. Evans v. Sayers, 4th Dist. Ross No. 04CA2783, 2005-Ohio-2135, ¶ 19; Riggs v.

Richard, 5th Dist. Stark No. 2006CA00234, 2007-Ohio-490, ¶ 15; Wooten v. Westfield Ins. Co.,

181 Ohio App. 3d 59, 2009-Ohio-494, ¶ 20 (8th Dist.). See also State ex rel. Grandview Hosp.

and Med. Ctr. v. Gorman, 51 Ohio St. 3d 94, 95 (1990) (“Trial courts have extensive jurisdiction
                                                6


and power over discovery.”); State ex rel. Citizens for Open, Responsive & Accountable Govt. v.

Register, 116 Ohio St. 3d 88, 2007–Ohio–5542, ¶ 18 (“[C]ourts have broad discretion over

discovery matters.”).     This Court will not reverse a trial court’s decision concerning the

regulation of its discovery proceedings absent an abuse of discretion. Wayne Cty. Natl. Bank v.

CFP Leasing Ltd. Partnership, 9th Dist. Wayne No. 02CA0058, 2003–Ohio–2028, ¶ 8. An

abuse of discretion implies that a trial court was unreasonable, arbitrary or unconscionable in its

judgment. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219 (1983). As a reviewing court

applying the abuse of discretion standard, we may not substitute our judgment for that of the trial

court. Pons v. Ohio State Med. Bd., 66 Ohio St. 3d 619, 621 (1993). “A trial court acts within its

discretion when it grants a stay of discovery pending the resolution of a dispositive motion.”

Thomson v. Ohio Dept. of Rehab. & Corr., 10th Dist. Franklin No. 09AP–782, 2010-Ohio-416, ¶

32.

       {¶14} The trial court in this matter had discretion to quash discovery by Mr. Helms as a

reasonable     exercise      of    its    inherent     power      over      discovery     matters.

It was within the trial court’s discretion to prohibit discovery pending the resolution of a motion

for summary judgment that was potentially dispositive of the matter, and in fact was dispositive

of the matter, under the doctrine of res judicata. Thus, even had there been a reviewable entry by

the trial court quashing discovery, the trial court would not have abused its discretion in doing

so.

       {¶15} Mr. Helms’ second assignment of error is overruled.

                                               III.

       {¶16} The judgment of the Summit County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.
                                                 7




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     THOMAS A. TEODOSIO
                                                     FOR THE COURT




SCHAFER, J.
CONCURS.

CARR, J.
CONCURRING IN JUDGMENT ONLY.

       {¶17} Although I concur with the majority’s opinion, I would not address the second

assignment of error on the basis that it has been rendered moot.
                                         8



APPEARANCES:

ALAN M. MEDVICK, Attorney at Law, for Appellant.

MICHAEL DEWINE, Ohio Attorney General, and MICHAEL E. IDZKOWSKI and L. SCOTT
HELKOWSKI, Assistant Attorneys General, for Appellee.